DLD-375                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 16-2368
                                  ___________

                       TROY JOHN DANIELS JACKSON,
                                       Appellant

                                        v.

                 COMMONWEALTH OF PENNSYLVANIA;
             DEPARTMENT OF CORRECTIONS; SCI CAMP HILL;
                LAURAL HARRY; KATHLEEN ZWIERZYNN;
                  JAMES MIENTEL; TIMOTHY HENRY;
                   LEVELL JENKINS; PAUL LEGGORE;
                  SCOTT MOORE; JT MOHN; T. LEWIS;
                   UNIT MANAGER KLOCK; BELTON;
                     GREEN; GILBERT; C.O. RIVERA;
                      C.O. BENNER; JOHN HORNER
                 ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                         (D.C. Civil No. 3-15-cv-00049)
                  District Judge: Honorable Robert D. Mariani
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 11, 2016
      Before: CHAGARES, GREENAWAY, JR. and GARTH, Circuit Judges

                        (Opinion filed: September 1, 2016)

                                    _________
                                        OPINION *
                                        _________

PER CURIAM

       Troy John Daniels Jackson appeals the District Court’s grant of summary

judgment. Because we conclude that this appeal presents no substantial question, we will

summarily affirm the District Court’s judgment. See 3d Cir. LAR 27.4; I.O.P. 10.6.

                                             I.

       Jackson, a prisoner formerly housed at SCI-Camp Hill and acting pro se, 1 filed this

action under 42 U.S.C. § 1983 against fourteen employees of SCI-Camp Hill. 2 Jackson

alleged that, while housed at SCI-Camp Hill, they violated his rights against cruel and

unusual punishment and provided him with inadequate medical care. Jackson’s claims

stem from an incident in which he allegedly misused the water in his cell to flood the tier.

Following this allegation, Jackson alleged that he was placed on a water restriction after

being issued misconducts, denied food and water, and denied help when he passed out in

his cell. Jackson further alleged that he was denied “some type of medication” that was

purportedly recommended by an outside doctor.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Jackson is currently confined at SCI-Frackville. The relevant events occurred at SCI-
Camp Hill.
2
  Claims against the Commonwealth of Pennsylvania, the Department of Corrections, and
SCI-Camp Hill were dismissed as legally frivolous early in this action.
                                               2
       The defendants filed a Motion for Summary Judgment, arguing that Jackson had

not exhausted his administrative remedies with the prison system before filing the

Complaint. The District Court agreed and granted the motion. Jackson now appeals.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

orders granting motions for summary judgment is plenary. See McGreevy v. Stroup, 413

F.3d 359, 363 (3d Cir. 2005). We will summarily affirm the District Court’s order

granting summary judgment because Jackson’s appeal presents no substantial question.

3d Cir. LAR 27.4 and I.O.P. 10.6.

       The District Court properly granted summary judgment to all of the Appellees on

the ground that Jackson failed to exhaust his administrative remedies relative to his

claims. 3 The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), requires that, before

bringing claims with respect to prison conditions under 42 U.S.C. § 1983 or any other

federal law, prisoners must first exhaust the administrative remedies that are available.

Put simply, to later sue a prison official, an inmate must first bring a grievance against

that official on the subject of the putative lawsuit. See Spruill v. Gillis, 372 F.3d 218,

234 (3d Cir. 2004). Moreover, an inmate must substantially comply with all established

procedural requirements of the grievance review process in order to fully exhaust an


3
  Defendants Green and Gilbert contended that they had never been timely served. They
were named in the Complaint but not served for over a year. The District Court
dismissed the action against them pursuant to Federal Rule of Civil Procedure 4(m). To
the extent this aspect of the District Court’s decision is appealed, it will be affirmed.
                                               3
issue. Woodford v. Ngo, 548 U.S. 81, 83-84 (2006). In Pennsylvania, those procedural

requirements involve a mandatory three-step grievance appeals process. See Booth v.

Churner, 206 F.3d 289, 292 n.2 (3d Cir. 2000).

       The District Court correctly found that Jackson did not exhaust his administrative

remedies. Here, the undisputed record reflects that Jackson filed twelve grievances while

at SCI-Camp Hill. As the District Court correctly summarized, the grievances relate to

problems with staff, Jackson’s inmate account, property, and charges of misconducts.

Critically, Jackson did not appeal any of the initial review responses or grievance

rejections to the Facility Manager or Secretary’s Office of Inmate Grievances and

Appeals for final review. 4 Jackson is thus procedurally barred from raising the subjects

of those grievances by means of this federal lawsuit. Moreover, Jackson is prohibited

from raising new, related issues that were not subjected to the three-step grievance

process. Summary judgment was therefore properly granted in favor of the fourteen

individual SCI-Camp Hill appellees.

                                            III.

       For these reasons, we conclude that this appeal presents no substantial question.

Accordingly, we will summarily affirm the District Court’s order granting the defendants

summary judgment on Jackson’s complaint. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Given

our disposition of this appeal, we deny Jackson’s Motion for Appointment of Counsel.


4
 Jackson failed to oppose the Motion for Summary Judgment on the ground that he did
not exhaust administrative remedies.
                                           4